Pratt, J.
The receiver is the custodian of a fund, subject to the direction of the court, to pay it out to parties establishing claims thereupon.
The costs of the action were incurred for the benefit of the fund. It is therefore equitable that the expenses of the effort should be borne by the fund in whose behalf they were incurred.
In the language of Justice Woodruff, this is not giving a preference to a debt as such; it is requiring the fund to pay an expense incurred for its own benefit.
The case of Shields v. Sullivan (3 Demarest, 296), is in point, and to the same effect. It follows that the motion to require the receiver to pay the costs should have been granted.
Order reversed, with ten dollars costs and disbursements.